                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: EX PARTE APPLICATION OF                    Case No. 21-mc-80032-JSC
                                         LEGATUM
                                   8                                                       ORDER RE: EX PARTE
                                                                                           APPLICATION FOR AN ORDER
                                   9                                                       PURSUANT TO 28 U.S.C. § 1782
                                                                                           GRANTING LEAVE TO OBTAIN
                                  10                                                       DISCOVERY FOR USE IN
                                                                                           FOREIGN PROCEEDINGS
                                  11                                                       Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13           Legatum Limited (“Legatum”) has filed an ex parte application to take discovery pursuant

                                  14   to 28 U.S.C. § 1782. (Dkt. No. 1.) That statute allows a district court to order a person residing or

                                  15   found within its district to produce documents or provide testimony for use in a foreign legal

                                  16   proceeding, unless the disclosure would violate a legal privilege. Here, Legatum seeks an order

                                  17   allowing it to issue a subpoena to obtain discovery from Glassdoor, Inc. (“Glassdoor”) to aid

                                  18   foreign litigation in the United Kingdom. Upon consideration of the application and the relevant

                                  19   legal authority, the Court GRANTS the application.

                                  20                                            BACKGROUND

                                  21           Legatum is an investment group in the U.K. Legatum employees sign two agreements at

                                  22   the start of their employment: a Global Employment Agreement and a Confidentiality Agreement,

                                  23   and a Severance Agreement at the conclusion of their employment. (Dkt. No. 1-3, Vickers Decl.

                                  24   at ¶ 3.) Each of these agreements contain a non-disparagement clause and a confidentiality clause.

                                  25   (Id. at ¶¶ 4-15.)

                                  26           Legatum recently learned that three individuals who identified themselves as former

                                  27   Legatum employees had published reviews on Glassdoor.com which rated Legatum very low (1.0

                                  28   out of 5.0 stars). (Id. at ¶¶ 17-19.) In one review, Legatum is described “opaque [and] cliquish,”
                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 2 of 6




                                   1   having a “very high turnover,” and provides a bad “professional experience.” (Id. at ¶ 17.) The

                                   2   next review states “[t]here is much less emphasis on ‘team’ than the impression I had

                                   3   prior to joining,” “[s]taff turnover is very high,” Legatum’s Chairman is not involved (or is barely

                                   4   or insufficiently involved) with the company (“[t]he Chairman[’s] ... involvement is less and

                                   5   less”), and that “the pre 2017 reviews are more representative of the Legatum I experienced.” (Id.

                                   6   at ¶ 18.) The third review states that Legatum has “[h]igh staff turnover for all the reasons on the

                                   7   other one star reviews” on Glassdoor.com, that there are “some lovely people working there (non-

                                   8   management),” and that “[v]ery long hours and weekends / evenings are the norm, not just when a

                                   9   deadline is due.” (Id. at ¶ 19.) Legatum contends that each of these reviews violate its non-

                                  10   disparagement and confidentiality clauses. (Id. at ¶¶ 17-19.)

                                  11          Legatum has attempted to discover the identities of the individuals who posted the reviews,

                                  12   but Glassdoor has refused to identify the reviewers, their email addresses, or IP addresses. (Id. at
Northern District of California
 United States District Court




                                  13   ¶¶ 23-24.) Legatum contends that there is no other way for it to obtain this information which it

                                  14   needs in order to initiate the breach-of-contract cases in the U.K. against the three former

                                  15   employees who allegedly posted these disparaging “reviews.” (Id. at ¶ 25.)

                                  16                                          LEGAL STANDARD

                                  17          Section 1782(a) provides, in pertinent part:

                                  18                  The district court of the district in which a person resides or is found
                                                      may order him to give his testimony or statement or to produce a
                                  19                  document or other thing for use in a proceeding in a foreign or
                                                      international tribunal, including criminal investigations conducted
                                  20                  before formal accusation. The order may be made pursuant to a letter
                                                      rogatory issued, or request made, by a foreign or international tribunal
                                  21                  or upon the application of any interested person and may direct that
                                                      the testimony or statement be given, or the document or other thing
                                  22                  be produced, before a person appointed by the court.
                                  23   28 U.S.C. § 1782(a). A litigant in a foreign action qualifies as an “interested person” under

                                  24   Section 1782. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). To

                                  25   apply for discovery pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need

                                  26   not be currently pending, or even imminent. Id. at 258-59. Instead, all that is necessary is that a

                                  27   “dispositive ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at

                                  28   259 (holding that discovery was proper under Section 1782 even though the applicant’s complaint
                                                                                         2
                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 3 of 6




                                   1   was still only in the investigative stage). When it comes to requests directly from foreign courts,

                                   2   district courts typically handle Section 1782 discovery requests in the context of an ex parte

                                   3   application for an order appointing a commissioner to collect the information. See In re Letters

                                   4   Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the

                                   5   subpoenaed parties may object and exercise due process rights by bringing motions to quash the

                                   6   subpoenas after the court issues a Section 1782 order); see, e.g., In re Request for Int’l Judicial

                                   7   Assistance from the Nat’l Ct. Admin. of the Republic of Korea, No. C15-80069 LB, 2015 WL

                                   8   1064790, at *2 (N.D. Cal. Mar. 11, 2015) (granting ex parte application for a Section 1782 order);

                                   9   In re Request for Int’l Judicial Assistance from the 16th Family Ct. of the Supreme Ct. of Justice

                                  10   of the Fed. Dist., No. 14-mc-80083-JST, 2014 WL 1202545, at *1 (N.D. Cal. Mar. 19, 2014)

                                  11   (same).

                                  12             The court retains wide discretion to grant discovery under Section 1782. See Intel, 542
Northern District of California
 United States District Court




                                  13   U.S. at 260-61. In exercising its discretion, the court considers the following factors: (1) whether

                                  14   the “person from whom discovery is sought is a participant in the foreign proceeding”; (2) “the

                                  15   nature of the foreign tribunal, the character of the proceedings underway abroad, and the

                                  16   receptivity of the foreign government or the court or agency abroad to U.S. federal court judicial

                                  17   assistance”; (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  18   restrictions or other policies of a foreign country or the United States”; and (4) whether the request

                                  19   is “unduly intrusive or burdensome.” Id. at 264-65; see also In re Request for Judicial Assistance

                                  20   from the Seoul Dist. Crim. Ct., 555 F.2d 720, 723 (9th Cir. 1977) (citation omitted) (noting that

                                  21   the only requirements explicit in the statute are that the request be made by a foreign or

                                  22   international tribunal, and that the testimony or material requested be for use in a proceeding in

                                  23   such a tribunal, but also holding “that the investigation in connection with which the request is

                                  24   made must related to a judicial or quasi-judicial controversy”).

                                  25             “A district court’s discretion is to be exercised in view of the twin aims of [Section] 1782:

                                  26   providing efficient assistance to participants in international litigation, and encouraging foreign

                                  27   countries by example to provide similar assistance to our courts.” Nat’l Ct. Admin. of the Republic

                                  28   of Korea, 2015 WL 1064790, at *2 (citing Schmitz v. Bernstein Libehard & Lifshitz, LLP, 376
                                                                                           3
                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 4 of 6




                                   1   F.3d 79, 85 (2d Cir. 2004)). The party seeking discovery need not establish that the information

                                   2   sought would be discoverable under the foreign court’s law or that the U.S. would permit the

                                   3   discovery in an analogous domestic proceeding. See Intel, 542 U.S. at 247, 261-63.

                                   4          Unless the district court orders otherwise, the discovery authorized by the court must be

                                   5   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                   6   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                   7   Cir. 1994).

                                   8                                               DISCUSSION

                                   9          A. Statutory Authority

                                  10          Legatum’s application satisfies the minimum requirements of Section 1782. First,

                                  11   Glassdoor’s principal place of business is in Mill Valley, California which is within the Northern

                                  12   District of California. Second, although the discovery is not sought for a proceeding presently
Northern District of California
 United States District Court




                                  13   pending before a foreign tribunal, Legatum has shown a “reasonable contemplation” of litigation.

                                  14   See Intel, 542 U.S. at 259. Third, Section 1782 plainly states that discovery orders may issue upon

                                  15   the request of either a foreign tribunal or an interested party. 28 U.S.C. § 1782(a). Legatum—as

                                  16   the prospective litigant—has a “reasonable interest” in obtaining judicial assistance and, therefore,

                                  17   may apply for judicial assistance pursuant to Section 1782. See Akebia Therapeutics, Inc. v.

                                  18   Fibrogren, Inc., 793 F.3d 1108, 1110 (9th Cir. 2015). Lastly, the instant ex parte application is an

                                  19   acceptable method of requested discovery under Section 1782. See Tokyo Dist., Tokyo, Japan, 539

                                  20   F.2d at 1219.

                                  21          B. Discretion

                                  22          The Court finds good cause to exercise its discretion to authorize the requested discovery

                                  23   First, Glassdoor is not a party to the prospective U.K. proceedings, and therefore, discovery

                                  24   regarding the Glassdoor reviews is unattainable absent Section 1782(a) aid. Second, Mr. Vickers’

                                  25   Declaration represents that as soon as Legatum receives the identity of the former employees who

                                  26   posted the reviews, it will bring breach of contract actions in the U.K. (Dkt. No. 1-3 at ¶ 25.) This

                                  27   adequately demonstrates that the request is not an attempt to circumvent proof-gathering

                                  28   restrictions in either the U.K. or the United States.
                                                                                          4
                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 5 of 6




                                   1          Finally, as for whether the request is unduly burdensome, the Court finds it is not given

                                   2   that the proposed subpoena is limited to information relating to the three posts, the number of

                                   3   people who viewed the post, and any identifying information such as IP addresses. See 28 U.S.C.

                                   4   § 1782 (providing that discovery under § 1782 is guided by the applicable standards found in the

                                   5   Federal Rules of Civil Procedure); Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999)

                                   6   (holding that when the identity of a party is not known, “the plaintiff should be given an

                                   7   opportunity through discovery to identify the unknown defendants, unless it is clear that discovery

                                   8   would not uncover the identities, or that the complaint would be dismissed on other grounds.”).

                                   9   Without more information, the Court cannot conclude that it is unduly intrusive. While Glassdoor

                                  10   has not had an opportunity to respond to the application or to raise any arguments about the

                                  11   burden or intrusion the subpoena imposes on it, applications for Section 1782 subpoenas may be

                                  12   filed ex parte because “[t]he witnesses can...raise[ ] objections and exercise[ ] their due process
Northern District of California
 United States District Court




                                  13   rights by motions to quash the subpoenas.” In re Letters Rogatory from Tokyo Dist., 539 F.2d at

                                  14   1219. The Court thus concludes that there is good cause to grant the requested discovery.

                                  15                                              CONCLUSION

                                  16          For the reasons described above, the Court GRANTS the 1782 application. Legatum may

                                  17   serve the subpoenas attached to its application at Exhibits B and C with the following conditions:

                                  18          1. Within 7 calendar days after service of the subpoenas, Glassdoor.com shall notify the

                                  19   subscriber that his or her identity is sought by petitioner and shall serve a copy of this order on the

                                  20   subscriber. The subscriber whose identity is sought may, within 21 calendar days from the date of

                                  21   such notice, file documents with the Court that contest the subpoenas. The return date of the

                                  22   subpoenas shall be set after the expiration of the 21-day period for the subscriber to contest the

                                  23   subpoenas. If the subscriber contests the subpoenas, Glassdoor shall preserve (but not disclose) the

                                  24   information sought by the subpoenas pending the resolution of that contest.

                                  25          2. If Glassdoor.com wishes to move to quash the subpoenas issued to it, it shall do so

                                  26   before the return date of the subpoenas. If such a motion is brought, Glassdoor.com shall preserve

                                  27   the information sought by the petitioner in the subpoenas pending resolution of such motion.

                                  28   Should Glassdoor file a motion to quash, this action shall automatically be reopened.
                                                                                          5
                                           Case 3:21-mc-80032-JSC Document 5 Filed 02/23/21 Page 6 of 6




                                   1          3. Legatum may only use the information obtained in response to the subpoenas for the

                                   2   sole purpose of the U.K. proceedings and may not release any identifying information without a

                                   3   court order authorizing release of the information.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 23, 2021

                                   7

                                   8
                                                                                                 JACQUELINE SCOTT CORLEY
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
